     Case 1:20-cv-10820-DPW Document 104-1 Filed 04/28/21 Page 1 of 7




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


CONSERVATION LAW FOUNDATION,
et al.,

          Plaintiffs,

v.                                                   Case No. 20-cv-10820-DPW

U.S. ENVIRONMENTAL PROTECTION
AGENCY, et al.,

          Defendants,
CHANTELLE SACKETT; MICHAEL
SACKETT,
      Defendant-Intervenors.



                    SUPPLEMENTAL DECLARATION OF JON DEVINE
     I, Jon Devine, declare as follows:

     1.        I incorporate by reference my declaration dated February 5, 2021, ECF No. 101.

     2.        Plaintiffs’ counsel asked me to provide:

               a.       An updated estimate of the total number of wetlands and ephemeral waters

                        that the U.S. Army Corps of Engineers (the “Army Corps”) found are not

                        “waters of the United States” in jurisdictional determinations issued under

                        the Navigable Waters Protection Rule, 85 Fed. Reg. 22,250 (Apr. 21,

                        2020);

               b.       An estimate of the total number of wetlands and ephemeral waters that the

                        Army Corps found are not “waters of the United States” in jurisdictional

                        determinations issued under the Navigable Waters Protection Rule since

                        March 1, 2021; and


                                                 1
       Case 1:20-cv-10820-DPW Document 104-1 Filed 04/28/21 Page 2 of 7




                 c.     An estimate of the total number of waters that the Army Corps determined

                        are “waters of the United States” and the total number of waters that the

                        Army Corps determined are not “waters of the United States” under

                        (1) the Navigable Waters Protection Rule, and (2) the regulations

                        originally issued by the Army Corps in 1986 and the U.S. Environmental

                        Protection Agency (“EPA”) in 1988, and recodified in a 2019 rule issued

                        by the Army Corps and EPA (the “1986/88 Regulations”).

       3.        To conduct this analysis, I visited EPA’s website titled “Clean Water Act

Approved Jurisdictional Determinations,” which includes information on jurisdictional

determinations that have been made by the Army Corps since August 28, 2015.1 The website is

available here: https://watersgeo.epa.gov/cwa/CWA-JDs/.

       4.        EPA’s website includes a tool to filter waters based on what regulatory regime

served as the basis for the jurisdictional determination, and it provides three options: the Clean

Water Rule, the 1986/88 Regulations, and the Navigable Waters Protection Rule. The tool will

also filter waters based on whether they are or are not “waters of the United States” according to

jurisdictional determinations, and by the agency (EPA or Army Corps) that issued the

determination.




1
 EPA’s website does not include any jurisdictional determinations issued in Florida under the
Navigable Waters Protection Rule. However, the Army Corps’s website shows that there have
been over two hundred jurisdictional determinations made by the Jacksonville Corps District
(which covers Florida) under the Navigable Waters Protection Rule. See U.S. Army Corps of
Engineers, Jurisdictional Determinations approved by Jacksonville District,
https://www.saj.usace.army.mil/Missions/Regulatory /Jurisdictional-Determinations/ (last visited
April 26, 2021). Because I only used EPA’s website to conduct my analysis, I have likely
underestimated the number of waters that the Army Corps has determined are and are not
“waters of the United States” under the Navigable Waters Protection Rule.


                                                 2
       Case 1:20-cv-10820-DPW Document 104-1 Filed 04/28/21 Page 3 of 7




       5.      I used this filtering tool on EPA’s website to select all waters for which a

jurisdictional determination has been issued and where the basis for the jurisdictional

determination was the Navigable Waters Protection Rule. I did not filter based on the agency that

issued the determination. I then clicked on the “Download Filtered Data” button, which

downloaded the data for all waters matching the above criteria in an Excel file.

       6.      The Excel spreadsheet of downloaded data provides certain information about the

jurisdictional determination associated with each feature (such as date, Project ID number, and

location). There is also a column that indicates whether the jurisdictional determination found the

feature to be a “water of the U.S.”

       7.      The earliest “finalized date” for a jurisdictional determination listed in the

spreadsheet was June 22, 2020, which was the day the Navigable Waters Protection Rule went

into effect, and the most recent “finalized date” was April 21, 2021.

       8.      To estimate the total number of waters that the Army Corps determined are

“waters of the United States” under the Navigable Waters Protection Rule, I used a feature in

Excel to aggregate waters marked “Yes” in the “water of the U.S.” column. To estimate the total

number of waters that the Army Corps determined are not “waters of the United States” under

the Navigable Waters Protection Rule, I used a feature in Excel to aggregate waters marked “No”

in the “water of the U.S.” column and to exclude all features listed as “Upland – not a wetland or

deepwater habitat of the United States as described by Cowardin” in the “Cowardin Description”




                                                 3
       Case 1:20-cv-10820-DPW Document 104-1 Filed 04/28/21 Page 4 of 7




column.2 The Excel spreadsheet lists 887 waters that the Army Corps determined are “waters of

the United States” under the Navigable Waters Protection Rule and 9,531 waters that the Army

Corps determined are not “waters of the United States” under the Navigable Waters Protection

Rule. Therefore, 8.5% of the waters evaluated under the Navigable Waters Protection Rule were

found to be “waters of the United States.”

       9.      To estimate the total number of ephemeral waters and wetlands that the Army

Corps determined are not “waters of the United States” under the Navigable Waters Protection

Rule, I used a feature in Excel to aggregate waters marked “No” in the “water of the U.S.”

column and further sorted based on the column titled “resource type description.”

       10.     There were 2,609 waters in the spreadsheet where the “water of the U.S.” column

said “No” and where the “resource type description” column said “(b)(3) Ephemeral feature,

including an ephemeral stream, swale, gully, rill, or pool” (see 33 C.F.R. § 328.3(b)(3)). (None

of these waters were classified as “Upland – not a wetland or deepwater habitat of the United

States as described by Cowardin” in the “Cowardin Description” column.) Therefore, the

spreadsheet shows that since June 2020 the Army Corps has found that at least 2,609 ephemeral

waters are not “waters of the United States” under the Navigable Waters Protection Rule.

       11.     There were 4,178 waters in the spreadsheet where the “water of the U.S.” column

said “No” and the “resource type description” column said “(b)(1) Non-adjacent wetland” (see

33 C.F.R. § 328.3(b)(1)). (None of these waters were classified as “Upland – not a wetland or



2
  I excluded features classified as “upland” when estimating the total number of waters that the
Army Corps determined are not “waters of the United States” under the Navigable Waters
Protection Rule and the 1986/88 Regulations because an “upland” is not a water. Occasionally,
the Army Corps is asked to evaluate whether any aquatic feature is present on a site and will find
that none is present, and will thus classify the area as an “upland.” See EPA, Clean Water Act
Approved Jurisdictional Determinations: Frequent Questions,
https://watersgeo.epa.gov/cwa/CWA-JDs/FAQ/.


                                                4
       Case 1:20-cv-10820-DPW Document 104-1 Filed 04/28/21 Page 5 of 7




deepwater habitat of the United States as described by Cowardin” in the “Cowardin Description”

column.) Therefore, the spreadsheet shows that since June 2020 the Army Corps has found that

at least 4,178 wetlands are not “waters of the United States” under the Navigable Waters

Protection Rule.

       12.     To estimate the total number of ephemeral waters that the Army Corps has

determined are not “waters of the United States” since March 1, 2021, I used a feature in Excel

to aggregate all waters in the spreadsheet where the “finalized date” column said March 1, 2021

or later, where the “water of the U.S.” column said “No,” and where the “resource type

description” column said “(b)(3) Ephemeral feature, including an ephemeral stream, swale,

gully, rill, or pool.” There were 746 waters that met these criteria. Therefore, the spreadsheet

shows that, since March 1, 2021, the Army Corps has found that at least 746 ephemeral waters

are not “waters of the United States” under the Navigable Waters Protection Rule.

       13.     To estimate the total number of wetlands that the Army Corps has determined are

not “waters of the United States” since March 1, 2021, I repeated the same steps as described in

Paragraph 12, but instead of selecting waters where the “resource type description” column said

“(b)(3) Ephemeral feature, including an ephemeral stream, swale, gully, rill, or pool,” I selected

waters where the “resource type description” column said “(b)(1) Non-adjacent wetland.” There

were 326 waters that met these criteria. Therefore, the spreadsheet shows that, since March 1,

2021, the Army Corps has found that at least 326 wetlands are not “waters of the United States”

under the Navigable Waters Protection Rule.

       14.     To estimate the total number of waters that the Army Corps determined are

“waters of the United States” and the total number of waters that the Army Corps determined are

not “waters of the United States” under the 1986/88 Regulations since August 28, 2015 (the




                                                 5
       Case 1:20-cv-10820-DPW Document 104-1 Filed 04/28/21 Page 6 of 7




earliest date for which EPA’s website tracks jurisdictional determinations), I used the filtering

tool on EPA’s website to select all waters for which a jurisdictional determination has been

issued and where the basis for that determination was the 1986/88 Regulations. I did not filter by

the agency that issued the determination. I then clicked on the “Download Filtered Data” button,

which downloaded the data for all waters matching the above criteria in an Excel file.

       15.     After downloading the spreadsheet, I repeated the same steps described above in

Paragraph 8. The Excel spreadsheet of downloaded data lists 22,967 waters that the Army Corps

determined were “waters of the United States” under the 1986/88 Regulations and 20,064 waters

that the Army Corps determined were not “waters of the United States” under the 1986/88

Regulations. Therefore, 53.4% of the waters evaluated under the 1986/88 Regulations since

August 28, 2015 were found to be “waters of the United States.”




                                                 6
Case 1:20-cv-10820-DPW Document 104-1 Filed 04/28/21 Page 7 of 7
